Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the claims
Claims 9-12 and 15-28 are pending. Claims 9 and 15 have been amended. Claims 9-12 and 15-28 are presented for examination on the merits.

Restriction/Election Requirement
Claims 9-12 and 15 are allowable. Claims 16-28, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I-VII, as set forth in the Office action mailed on 6/29/2020, is hereby withdrawn and claims 16-28 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The rejection of claim 15 under 35 USC 112(a) is withdrawn in view of the amendments to the claims.

Terminal Disclaimer
The terminal disclaimer filed on 6/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US10954531 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Whitney Remily on 6/29/2021.

Claim 9 has been amended as follows:
A composition for selecting a mineral, the composition comprising a peptide, wherein the peptide comprises SEQ ID NO: 3.  

Claim 10 has been amended as follows:
The composition of claim 9, wherein the peptide comprises SEQ ID NO: 2.  

Claim 11 has been amended as follows:
The composition of claim 9, wherein the peptide consists of SEQ ID NO: 2.  

Claim 12 has been amended as follows:
The composition of claim 9, wherein the peptide comprises a sequence which is at least 90% identical to SEQ ID NO: 2.

Claim 15 has been amended as follows:
A composition for selecting a mineral, the composition comprising a peptide consisting of a sequence derived from SEQ ID NO: 2 . 

Claim 21 has been amended as follows:
A method for selecting a mineral,, the method comprising: adding a microorganism into mineral dispersion, wherein the microorganism comprises the peptide of claim 9 on its surface; aggregating and precipitating the mineral; and recovering the aggregated and precipitated mineral.  

Claim 24 has been amended as follows:
A method for selecting a mineral, the method comprising: affixing the peptide of claim 9 to a carrier; introducing the carrier into a column for chromatography; and passing mineral dispersion through the column.  

Claim 25 has been amended as follows:
A method for selecting a mineral, the method comprising: affixing the peptide of claim 9 to a particle; and introducing the particle into mineral dispersion.  

Claims 16, 20, 23 and 26 have been canceled.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022.  The examiner can normally be reached on M-F: 6AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658